FILED
                            NOT FOR PUBLICATION                              DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50206

               Plaintiff - Appellee,             D.C. No. 3:10-cr-04999-BEN

  v.
                                                 MEMORANDUM *
CARLOS PEREZ-LOPEZ, a.k.a. Jorge
Lopez, a.k.a. Gilberto Salas,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Carlos Perez-Lopez appeals from the 18-month sentence imposed following

his conviction for being a deported alien found in the United States, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Perez-Lopez contends that the district court procedurally erred by: (1) failing

to use the Guidelines as a starting point in the sentencing process; (2) failing to

provide an adequate explanation for the sentence; and (3) focusing exclusively on

the need to protect the public. This contention lacks merit as the record reflects

that the court used the Guidelines range as the starting point in the sentencing

process, adequately explained the sentence, and considered the 18 U.S.C. § 3553(a)

sentencing factors. See United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008)

(en banc).

      Perez-Lopez also contends that the above-Guidelines sentence was

substantively unreasonable. The record reflects that the 18-month sentence is

substantively reasonable in light of the totality of the circumstances and the section

3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     11-50206